
	

114 HR 3040 IH: To require the Secretary of Defense, in consultation with the Secretary of Veterans Affairs, to develop guidelines regarding the use by the Secretaries of the military departments and the Secretary of Veterans Affairs of unofficial sources of information to determine the eligibility of a member or former member of the Armed Forces for benefits and decorations when the member’s service records are incomplete because of damage to the records, including records damaged by a 1973 fire at the National Personnel Records Center in St. Louis, Missouri.
U.S. House of Representatives
2015-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3040
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2015
			Mrs. Capps (for herself, Mr. LaMalfa, Ms. Brownley of California, Ms. Clarke of New York, Mr. Costa, Mr. Higgins, Mr. Honda, Mr. Israel, Ms. Pingree, Mr. Rangel, Mr. Serrano, Mr. Stewart, Mr. Tonko, Ms. Tsongas, Mr. Van Hollen, Ms. Velázquez, and Mr. Yoho) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require the Secretary of Defense, in consultation with the Secretary of Veterans Affairs, to
			 develop guidelines regarding the use by the Secretaries of the military
			 departments and the Secretary of Veterans Affairs of unofficial sources of
			 information to determine the eligibility of a member or former member of
			 the Armed Forces for benefits and decorations when the member’s service
			 records are incomplete because of damage to the records, including records
			 damaged by a 1973 fire at the National Personnel Records Center in St.
			 Louis, Missouri.
	
	
		1.Development of guidelines for use of unofficial sources of information to determine eligibility of
			 members and former members of the Armed Forces for benefits and
			 decorations when the service records are incomplete because of damage to
			 the official record
 (a)Guidelines requiredThe Secretary of Defense shall develop guidelines regarding the use by the Secretaries of the military departments and the Secretary of Veterans Affairs of unofficial sources of information, including eyewitness statements, to determine the eligibility of a member or former member of the Armed Forces for benefits and decorations when the service records of the member are incomplete because of damage to the records as a result of the 1973 fire at the National Personnel Records Center in St. Louis, Missouri, or any subsequent incident while the records were in the possession of the Department of Defense.
 (b)ConsultationThe Secretary of Defense shall prepare the guidelines in consultation with the Secretary of Veterans Affairs, with respect to veterans benefits under title 38, United States Code, whose eligibility determinations depend on the use of service records maintained by the Department of Defense.
 (c)Time for completionThe Secretary of Defense shall complete development of the guidelines not later than one year after the date of the enactment of this Act.
			
